Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance:
Applicant in his remarks argues that “Kennedy thus never discloses a composition containing at the same time dithiocarbamate-metal complex and ceruloplasmin, hence it cannot disclose nanoparticles comprising this combination. On the contrary, when dithiocarbamate is co-administered with ceruloplasmin, it is taught to typically administer these two components in separate compositions”.  Applicant in his remarks regarding the secondary reference argues that “Lind thus does not disclose any method of producing the pharmaceutical composition comprising all three components - albumin, dithiocarbamate and heavy metal”.  Applicant in his remarks further argues that “Neither Kennedy nor Lind show combination of blood protein, dithiocarbamate and heavy metal (copper or other).
There is no reason for a person of ordinary skill in the art to replace ceruloplasmin in Kennedy by albumin of Lind, since the function of ceruloplasmin in Kennedy (attracting copper naturally present in the organism) cannot be fulfilled by albumin”.  The arguments are considered to be persuasive.








+++++++++++++++++
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617